 1

 2

 3

 4

 5

 6

 7
                                    UNITED STATES BANKRUPTCY COURT
 8                                  WESTERN DISTRICT OF WASHINGTON
 9
       In re:                                                 Case No. 18-40496-MJH
10     JENIFER LEE CAREY
                                                              ORDER APPROVING ATTORNEY’S
11     MARIO DARREN CAREY                                     COMPENSATION
12                                     Debtor(s).

13           THIS MATTER came before the Court on the Attorney’s Application for Compensation in a
14   Chapter 13 Case filed by        Ellen Ann Brown                                            . (“Applicant”).
15   Based on the application,

16           It is hereby ORDERED that:
17
             1.      Applicant is awarded compensation of any remaining fees after all creditors have been
18           paid in full after the sale of Debtors’ real property in an amount up to the amount set forth in her
             Postconfirmation Timesheet of $5550.00 as an administrative expense under 11 U.S.C. § 503(b).
19
             2.     The compensation shall be paid according to the confirmed plan or, if a plan is never
20           confirmed, prior to dismissal or conversion (subject to applicable Trustee’s fee).

21

22

23

24

25


     Order Approving Attorney’s Compensation
     Local Forms W.D. Wash. Bankr., Form 13-10
     Eff. 12/14
 1
             3.      Unless the Court orders otherwise, if this case is dismissed or converted after plan
 2
             confirmation, the Chapter 13 Trustee shall send undisbursed plan payments on hand to debtor(s)
 3           in care of the Applicant, if the Applicant is the debtor(s)’ attorney at the time of dismissal or
             conversion.
 4                                             / / /End of Order/ / /

 5   Presented by:

 6   /s/ Ellen Ann Brown
                                                 _
     Attorney for Debtor(s), WSBA #27992
 7   744 Fawcett Ave
     Tacoma, WA 98402
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     Order Approving Attorney’s Compensation
     Local Forms W.D. Wash. Bankr., Form 13-10
     Eff. 12/14
